Citation Nr: 0300340	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling, from an initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1979 to 
January 1996.  

This case first came before the Board of Veterans' Appeals 
(Board) from a rating action rendered by the Baltimore, 
Maryland, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2001, the Board 
remanded the veteran's case for the issuance of a 
Statement of the Case (SOC) concerning the initial 
evaluation of the hypertension.  The RO has returned the 
case to the Board for appellate review.

On July 19, 2002, the Board advised the veteran and his 
accredited representative, by means of a letter, that his 
substantive appeal with regard to the issue set forth 
above may not have been timely filed, and that his appeal 
may have to be dismissed.  He was also advised that he and 
his representative had 60 days from the date of that 
letter to furnish argument, forward evidence, and/or 
request a hearing before the Board on the question of 
whether his substantive appeal had been timely filed.  No 
response was thereafter received within the prescribed 60-
day time limit.


FINDINGS OF FACT

1.  By a February 1999 rating decision, of which the 
veteran was informed by letter dated March 5, 1999, the RO 
granted service connection and assigned a 10 percent 
disability evaluation for hypertension.

2.  A notice of disagreement was filed in March 1999 for 
the initial evaluation of the hypertension.

3.  The RO issued a SOC concerning the initial evaluation 
of the hypertension on May 30, 2001.

4.  A substantive appeal with regard to the veteran's 
claim for a higher initial rating for hypertension was not 
received within 60 days of the May 30, 2001 SOC.

5.  The veteran did not respond to a letter from the Board 
dated on July 19, 2002 that requested he or his 
representative furnish argument, forward evidence, and/or 
request a hearing before the Board on the question of 
whether his substantive appeal had been timely filed.


CONCLUSION OF LAW

The criteria for perfection of an appeal for review by the 
Board have not been met. 38 U.S.C.A. § 7105 (West 1991 & 
Supp 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of a RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a 
timely filed substantive appeal after an SOC is furnished.  
See 38 U.S.C.A. § 7105(a) (West 1991 & Supp 2002), 38 
C.F.R. § 20.200 (2002).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of 
original jurisdiction and a desire to contest the result.  
See 38 C.F.R. § 20.201 (2002).

A substantive appeal consists of a properly completed VA 
Form 9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  See 
38 C.F.R. § 20.202 (2002).  A substantive appeal must be 
filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later.  See 38 C.F.R. § 
20.302(b) (2002).  A substantive appeal postmarked prior 
to the expiration of the applicable time period will be 
accepted as timely filed.   In the event that the postmark 
is not of record, the postmark date will be presumed to be 
five days prior to the date of receipt of the document by 
VA.  See 38 C.F.R. § 20.305 (2002).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, 
the argument should be related to the specific items in 
the SOC and any prior supplemental SOC.  The Board will 
construe such argument in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact 
contained in an SOC or supplemental SOC, which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant 
needs to take to perfect an appeal.  See 38 C.F.R. § 
20.202 (2002).

The Board's Rules of Practice have been amended concerning 
determinations as to whether substantive appeals are 
adequate and timely.  Formerly, 38 C.F.R. § 20.203 
provided that a decision as to the adequacy of allegations 
of error of fact or law in a substantive appeal will be 
made by the Board.  When the Board raises the issue of 
adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue 
and a period of 60 days following the date on which such 
notice is mailed to present written argument or to request 
a hearing to present oral argument on the question.  The 
date of mailing of the notice will be presumed to be the 
same as the date of the letter of notification.

Effective as of November 21, 2001, 38 C.F.R. § 20.203 was 
removed.  38 C.F.R. § 20.101, concerning jurisdiction of 
the Board, was amended, in pertinent part, at paragraph 
(d) as follows: The Board may address questions pertaining 
to its jurisdictional authority to review a particular 
case, including, but not limited to, determining whether 
Notices of Disagreement and Substantive Appeals are 
adequate and timely, at any stage in a proceeding before 
it, regardless of whether the agency of original 
jurisdiction addressed such question(s).  When the Board, 
on its own initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of 
the potential jurisdictional defect(s) and granted a 
period of 60 days following the date on which such notice 
is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing 
to present oral argument on the jurisdictional 
question(s).  The date of mailing of the notice will be 
presumed to be the same as the date stamped on the letter 
of notification.  The Board may dismiss any case over 
which it determines it does not have jurisdiction.  See 38 
C.F.R. § 20.101(d) (2002). 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial review process has concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.

In this case, neither the former 38 C.F.R. § 20.203 nor 
the current 38 C.F.R. § 20.101(d) are more or less 
favorable to the veteran.  They provide essentially the 
same requirement of notice of the potential jurisdictional 
defect and period of 60 days within which to present 
written evidence and argument concerning the 
jurisdictional question.  They differ slightly concerning 
the request for a hearing to present oral argument on the 
jurisdictional question, but the veteran did not request a 
hearing in this instance.  Consequently, any differences 
concerning hearings for this matter would not affect the 
veteran.

In February 1999, the RO granted service connection for 
hypertension and assigned a disability evaluation of 10 
percent.  The veteran and his accredited representative 
were notified of that determination, and of appellate 
rights and procedures, by means of a letter and enclosed 
documents, on March 5, 1999.  An NOD concerning the 
initial evaluation for the hypertension was received by 
the RO on March 25, 1999.  

In connection with an appeal concerning other issues, the 
Board, in February 2001, remanded the veteran's case for 
the RO to issue a SOC concerning the initial evaluation of 
the hypertension.  See Manlincon v. West, 12 Vet. App. 238 
(1999) (when an appellant files a timely NOD and there is 
no SOC issued, the Board should remand, rather than refer, 
the issue to the RO for the issuance of a SOC).

The RO issued an SOC to the veteran and his representative 
on May 30, 2001.  The veteran's representative submitted a 
statement dated in April 2002 and a written brief 
presentation dated in May 2002.  A VA Form 9 was not 
received.  The RO also did not receive any other written 
communication that could suffice as a substantive appeal 
from the veteran within 60 days of the issuance of the SOC 
in May 2001, which was issued more than one year after the 
March 1999 notice of the February 1999 rating decision was 
mailed.

On July 19, 2002, the Board advised the veteran and his 
accredited representative, by means of a letter, that a 
substantive appeal with regard to the issue set forth 
above may not have been timely filed, and that his appeal 
may have to be dismissed.  He was also advised that he and 
his representative had 60 days from the date of that 
letter to furnish argument, forward evidence, and/or 
request a hearing before the Board on the question of 
whether his substantive appeal had been timely filed.  No 
response was thereafter received within the prescribed 60-
day time limit.

In this case, the Board met the then-current requirements 
of 38 C.F.R. § 20.203.  In addition, by giving the veteran 
and his representative notice of the potential 
jurisdictional defect and a 60-day period within which to 
respond and/or request a hearing, the Board also 
essentially complied with the current requirements of 
38 C.F.R. § 20.101(d).  The veteran has not presented any 
evidence or argument concerning the adequacy of his 
substantive appeal on the issue of the evaluation of 
hypertension.

The United States Court of Appeals for Veterans Claims 
(Court) has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension 
of time within which to file a substantive appeal.  See 
Roy v. Brown, 5 Vet. App. 554 (1993).  The Court opined 
that the Secretary was correct in arguing that the 
"formality" of perfecting an appeal to the Board is part 
of a clear and unambiguous statutory and regulatory 
scheme, which requires the filing of both a NOD and a 
formal appeal.  Id. at 555.

A substantive appeal containing allegations of error of 
fact or law concerning the issue of the disability 
evaluation for hypertension was not filed in a timely 
manner. The appellant was so informed and given 60 days to 
present argument or request a hearing but did not respond.

The Board finds that no adequate substantive appeal has 
been timely filed with respect to the issue of entitlement 
to and increased rating for hypertension.   Accordingly, 
the Board lacks jurisdiction regarding the aforesaid 
issue.  The appeal as to this issue is dismissed.


ORDER

The appeal is dismissed. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

